Citation Nr: 0006525	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a lower back disability diagnosed as a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Regional 
Office (RO), which denied the veteran's claim for a 
disability evaluation in excess of 10 percent for a low back 
syndrome.  It was remanded in November 1995 and September 
1997 for additional development and is now back at the Board, 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The preponderance of the evidence of record reveals that 
the functional impairment currently caused by the service-
connected lower back disability is essentially manifested in 
the form of pain, tenderness and moderate limitation of 
motion.


CONCLUSION OF LAW

A 20 percent schedular rating for the service-connected lower 
back disability is warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue that is material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (1999); see, also, 38 C.F.R. 
§ 4.3 (1999).  In other words, when a veteran seeks benefits 
and the evidence is in relative equipoise, the law dictates 
that the veteran prevails.  This "unique standard of proof" 
is in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

A review of the record reveals that the service-connected 
lower back disability, also referred to in the record as a 
"low back syndrome," has been rated as 10 percent disabling 
since March 1987 under the provisions of Diagnostic Code 5295 
of the Schedule, which provides for such a rating when a 
lumbosacral strain is productive of characteristic pain on 
motion.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5295 
(1999).  The Board notes that a similar rating is also 
warranted when there is evidence of slight limitation of the 
motion of the lumbar spine (Diagnostic Code 5292), and when 
there is a mild intervertebral disc syndrome (Diagnostic Code 
5293).  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292 
and 5293 (1999).

A 20 percent schedular rating is warranted when there is 
evidence of moderate limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5293, 5295 (1999).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent schedular rating 
is warranted when there is evidence of residuals of a 
fractured vertebra, without cord involvement, but with 
abnormal mobility requiring neck brace or jury mast 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1999).

A 100 percent (total) rating is warranted when there is 
evidence of the residuals of a fractured vertebra, with cord 
involvement and the veteran being bedridden or in need of 
long leg braces (Diagnostic Code 5285); or complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285, 5286 (1999).

The Board's review of the record further shows that the RO 
denied the benefit sought on appeal after a review of the 
evidence that was of record as of October 1991, which 
included the report of a VA medical examination that the 
veteran underwent in September 1991.  On appeal, the veteran 
has claimed that the severity of the service-connected lower 
back disability warrants a rating higher than 10 percent, and 
it is noted that he initially claimed that the September 1991 
VA medical examination was inadequate for rating purposes.  
The record shows that, shortly after the veteran's claim that 
the September 1991 VA medical examination was inadequate, the 
RO scheduled him for another VA medical examination, which 
was conducted in November 1992, and that the veteran 
thereafter underwent yet another VA medical examination, in 
December 1998, per instructions from the Board.  Also, it is 
noted that, during the pendency of this appeal, additional 
evidence was added to the file, some of it (to be discussed 
in the following paragraphs) pertinent to this matter.

Before discussing the evidence of record and reviewing the 
issue on appeal, the Board would point out at this time that 
the issue of service connection for degenerative joint 
disease and disc disease was denied by the RO in a February 
1992 rating decision, after a finding to the effect that such 
disabilities of the lower back were first noted after 
suffering severe trauma to his lower back at his job in 1980 
(i.e., more than 20 years after service).  Since the veteran 
is not service-connected for either disc or joint disease, of 
the lower back the Board is of the view that it would not be 
appropriate, under the facts of this case, to review the 
present appeal under the diagnostic codes addressing 
degenerative joint disease (i.e., arthritis, addressed in 
Diagnostic Codes 5003 and 5010 of the Schedule) and disc 
disease (addressed in Diagnostic Code 5293 of the Schedule, 
as intervertebral disc syndrome).

The report of the November 1992 VA medical examination 
reveals a history of inservice low back pain following a 
fall, complaints of pain radiating to the right leg, down to 
the toes, with weakness, and objective findings including 
paraspinal muscle spasm, slight scoliosis, probably due to 
the muscle spasm, positive objective evidence of pain on 
motion, and the following ranges of motion:  forward flexion 
to 30 degrees, backward extension to 20 degrees, lateral 
flexion to 20 degrees, bilaterally, and rotation to 45 
degrees, also bilaterally.  The diagnosis was listed as 
chronic low back pain, with right sciatica, probable 
discogenic disease and degenerative joint disease of the 
spine.

The report of VA X-Rays of the veteran's lumbosacral spine 
that were obtained in November 1992 reveals a "stable 
examination," when compared with a prior one in May 1991, 
with "[c]hanges of lumbar spondylosis ... again noted." 

A September 1993 private medical record reflects a 
consultation due to the veteran's "severe problems with his 
low back," and the examiner's comment to the effect that X-
Rays had revealed a small amount of arthritis at the L4-5 
level, with normal interspace heights for the veteran's age.  
An addendum to this note reveals that the veteran was 
administered a lumbar facet block.

According to an April 1994 entry in the above mentioned 
private medical record, the veteran had moved to live with 
his daughter due to his problems with his cervical spine, 
with the second problem being his lower back, where he was 
"having more and more pain."  Again, it was noted that he 
was administered a lumbar facet block.

The report of a private MRI that was obtained in May 1994 
reveals the following findings:  mild annular disc bulging at 
L1-2; normal L2-3; mild annular disc bulging and mild disc 
dehydration at L3-4; disc dehydration, diffuse annular disc 
bulging, small herniated nucleus pulposus (HNP) centrally 
extending slightly towards the right, with potential 
irritation of both L5 roots, along with moderate associated 
spinal stenosis and bilateral facet arthropathy at L4-5; and 
minimal annular disc bulging, with no evidence of focal disc 
herniation at L5-S1.

According to a June 1994 private medical record, the 
veteran's lumbar MRI had shown a small herniated disc at the 
L4-5 level, with moderate spinal stenosis, and, while these 
findings were not considered severe, it was noted that "the 
[veteran] needs aid for walking as he exhibits extreme 
pain."

The report of November 1998 VA X-Rays of the veteran's 
lumbosacral spine reveals the following findings and 
impression:

FINDINGS:  Diffuse marginal hypertrophic 
spurring is identified throughout the 
lumbar spine.  There is preservation of 
the vertebral body height and disk space 
height throughout.  No spondylolisthesis 
or focal lytic lesion identified.  
Posterior facet hypertrophic degenerative 
changes are identified at the L5-S1 
level.

Impression:  Mild, diffuse degenerative 
changes throughout the lumbar spine.  No 
spondylolisthesis, focal compression 
fractures of focal lytic lesions 
identified.

According to the report of the December 1998 VA medical 
("spine") examination, the veteran complained of chronic 
lower back and left lower extremity pain, and said that he 
had been using a brace in the lumbosacral region for the last 
four months.  It was noted that X-Rays obtained in November 
1998 had revealed diffuse marginal hypertrophic spurring 
throughout the lumbar spine, with preservation of vertebral 
body height and disc space height throughout, and no 
identifiable spondylolisthesis or phacolytic lesion.  
Posterior facet hypertrophic degenerative changes were 
identified at the L5-S1 level.  The overall impression, 
according to the subscribing examiner, was of mild diffuse 
degenerative changes throughout the lumbar spine without 
spondylolisthesis or any evidence of focal compression 
fracture or phacolytic lesions.  It was also noted that a 
myelogram obtained in May 1991 had revealed a mild ventral 
defect of the thecal sac at the level of L4-5, likely 
representing a disc bulge.

The above report also reveals that the veteran said that the 
back pain was ongoing down to the lumbosacral area, with an 
increasing shooting pain down his left lower extremity, which 
he noted when the pain was exacerbated.  Exacerbations were 
consistent with walking excessive distances, or with 
excessive sitting.  The veteran also said that the pain was 
most difficult in the morning when getting out of bed, but it 
was noted that he was able to remain independent.  It was 
further noted that the veteran had a history of using non-
steroidal anti-inflammatory drugs, as well as steroid 
injections, which he said gave him relief at the time of the 
injection and controlled his pain in a limited way.  
Otherwise, he said that he had been using the brace for the 
last four months for relief of his back pain, and that he was 
therefore independent and able to ambulate without difficulty 
or assistance, and take care of himself and his activities of 
daily living.

Also according to the above report, on objective examination, 
the lumbosacral spine had rotation to 30 degrees, 
bilaterally, with forward flexion accomplished to only 30 
degrees before tenderness set in.  Lower back extension was 
accomplished to approximately 15 degrees before tenderness 
set in, greater [i.e., with more tenderness] on the left, and 
rotation was accomplished to 40 degrees, bilaterally.  On 
palpation, there was no tenderness, palpable abnormality, 
spasm, or postural abnormality, and the musculature was 
intact.  The brace was in place, and the veteran remained 
with good posture after the removal of the brace.  Neurologic 
abnormalities were "not identified," and X-Rays of the 
spine were noted to show mild degenerative changes, being 
otherwise normal.  The assessment/plan was listed as follows:

Status post back sprain with chronic back 
pain.  No evidence of instability.  There 
is no evidence of weakened movements, 
excessive fatigability or incoordination 
in this examination.  There is evidence 
of tenderness with specific movements; 
specifically forward flexion or back 
extension.  Otherwise, lateral flexion 
and rotation appear to be with minimal 
limits.

The [veteran]'s C-file ... [was reviewed] 
in its entirety with specific attention 
to the [instructions in the] remand ... .

The Board notes that the record also contains the transcript 
of an RO hearing that was conducted in June 1992, at which 
time the veteran restated his contentions of record to the 
effect that he believes that the service-connected lower back 
disability should be rated higher than 10 percent disabling.

As shown above, the record does not show that the service-
connected lower back disability currently is manifested by 
the residuals of a fractured vertebra, any type of ankylosis, 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, or what could reasonably be characterized 
as severe lumbosacral strain.  As noted in the above 
discussion of the medical evidence in the file, there is no 
evidence of weakened movements, excessive fatigability, 
palpable abnormalities, spasms or incoordination, and the 
lumbosacral spine is able to move in all planes (i.e., it is 
not ankylosed), having essentially normal rotation and 
lateral flexion.  A rating exceeding 10 percent is therefore 
not warranted under the provisions of Diagnostic Codes 5285, 
5286, 5289 or 5295 of the Schedule.

Consideration of an increased rating under the provisions of 
Diagnostic Code 5293 is not warranted either because, as 
explained earlier, service connection for the diagnosed disc 
disease has previously been denied.

The record does show, however, that there is chronic pain, 
tenderness and some limitation in the lumbosacral spine's 
ability to forward flex and extend.  While pain is already 
accounted for in the 10 percent rating that is currently in 
effect under Diagnostic 5295 and the current symptomatology 
may also partly be a manifestation of the nonservice-
connected degenerative joint disease and disc disease, the 
Board believes, resolving any reasonable doubt in favor of 
the veteran and taking into consideration the provisions of 
§§ 4.40 and 4.45, as well as the holding in the above cited 
case of DeLuca, that the pain, tenderness and limitation of 
flexion and extension warrant a 20 percent rating under the 
provisions of Diagnostic Code 5292 of the Schedule, on 
account of what is reasonably shown to be moderate limitation 
of motion of the lumbosacral spine.  A higher rating under 
the same diagnostic code is not warranted because the 
preponderance of the evidence of record does not show that 
the limitation of the motion, which must necessarily include 
consideration of not only flexion and extension, but also 
rotation and lateral flexion, is currently severe in nature.

In view of the above, the Board concludes that a 20 percent 
schedular rating for the service-connected lower back 
disability is warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A 20 percent disability evaluation is granted for the 
service-connected lower back disability, this grant being 
subject to the pertinent VA laws and regulations addressing 
the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

